J-S24008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 NORTHUMBERLAND CO. HOUSING              :   IN THE SUPERIOR COURT OF
 AUTHORITY                               :        PENNSYLVANIA
                                         :
                    Appellant            :
                                         :
                                         :
              v.                         :
                                         :
                                         :   No. 1420 MDA 2017
 DEBORAH A. KOCH                         :

                Appeal from the Order Entered August 10, 2017
           In the Court of Common Pleas of Northumberland County
                    Civil Division at No(s): CV-214-01248


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY OLSON, J.:                         FILED JULY 09, 2018

      Appellant, the Northumberland County Housing Authority, appeals from

the August 10, 2017 order denying its request to set a date for a damages

trial. We quash.

      The factual background and procedural history of this case are as

follows.   Deborah A. Koch (“Koch”) filed an appeal with the Civil Service

Commission. On July 22, 2013, Appellant and Koch entered into a settlement

agreement.    As part of that agreement, Koch agreed to drop the appeal;

however, Koch did not withdraw her appeal.

      Appellant filed the instant breach of contract action.   On August 29,

2014, Appellant served Koch with notice of its intent to seek a default

judgment because of her failure to file a responsive pleading.    Thereafter,

Appellant praeciped for default judgment and the prothonotary entered a
J-S24008-18


default judgment in favor of Appellant and against Koch. Over two years later,

Koch filed a counterclaim against Appellant and petitioned to open the default

judgment. On April 12, 2017, the trial court struck Koch’s counterclaim and

denied her petition to open the default judgment.

      Appellant filed a motion requesting a damages trial and the trial court

held a hearing on that request. On August 10, 2017, the trial court declined

to set a date for a damages trial because of the proceedings pending before

the Civil Service Commission. This appeal followed. This Court issued a rule

to show cause why this appeal should not be quashed as interlocutory. See

Pa.R.A.P. 341(a).    Appellant filed a response, the rule to show cause was

discharged, and the jurisdictional issue was referred to this merits panel. The

appeal is now ripe for disposition.

      Appellant presents two issues for our review:

      1. [Is the trial court’s order an interlocutory order?

      2. Did the trial court err when it declined to set a date for the
         damages trial?]

Appellant’s Brief at 6.

      In its first issue, Appellant argues that the trial court’s decision to delay

the damages trial was a final, appealable order. “As a general rule, only final

orders are appealable, and final orders are defined as orders disposing of all

claims and all parties.” Haviland v. Kline & Specter, P.C., 182 A.3d 488,

492 (Pa. Super. 2018) (citation omitted).




                                      -2-
J-S24008-18


          In this case, all claims have not been disposed of because Appellant’s

request for damages is still pending. The trial court did not deny Appellant’s

request for damages or award Appellant zero compensation. Instead, the trial

court declined to hold a damages trial at this time.        Hence, contrary to

Appellant’s argument, it is not “out of court” with respect to its request for

damages. Under Appellant’s argument, any order granting a continuance over

a party’s objection would be a final, appealable order. The absurdity of such

a rule is self-evident. If Appellant believes that the trial court should take

action, i.e., hold a damages trial before a certain date, it must seek mandamus

relief.     The order declining to set a date for a damages trial was an

interlocutory order and we lack jurisdiction over this appeal from that order.

          Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/09/2018




                                       -3-
J-S24008-18




              -4-